Citation Nr: 1533726	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cardiac disease, including coronary artery disease (CAD), carotid artery stenosis and coronary bypass surgery, to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder of the bilateral feet, including psoriasis, dyshidrosis and dermatitis, to include as a result of exposure to Agent Orange.  

3.  Entitlement to service connection for right shoulder disability, to include arthritis.  

4.  Entitlement to service connection for urethral stricture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014, he withdrew this hearing request.

Although the Veteran raised the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability and bilateral hips in April 2015, the issues of service connection for bilateral hearing loss and tinnitus were granted and assigned 0 percent and 10 percent disability ratings respectively, while the claims for service connection for a low back and bilateral hip disabilities were denied in a July 2015 rating decision.  As the Veteran has, as yet, not appealed any of these issues, these matters are not before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The Veteran has raised the issue of entitlement to service connection for posttraumatic stress disorder in correspondence received in May 2015.  The evidence of record fails to show that the issue has as yet been adjudicated.  Therefore, it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for urethral stricture is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to herbicide agents, such as Agent Orange, during his service in Thailand.
 
2.  Any current cardiac disease, to include diagnosed CAD, coronary bypass surgery and carotid artery stenosis, did not have onset in service; CAD and coronary bypass surgery were not manifest to a compensable degree within the one-year period following separation from service; and the current ischemic heart disorder is unrelated to any injury, disease, or event in service.

3.  Any current skin disorder of the bilateral feet did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.  

4.  The Veteran does not currently have a right shoulder disability, to include arthritis; and, even assuming a diagnosis of arthritis, there is no probative evidence etiologically linking such disability to his service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiac disease, to include CAD, carotid artery stenosis and coronary bypass surgery, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis, and dermatitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for a right shoulder disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and available personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained and in October 2009 and February 2011, VA issued memoranda making formal findings of a lack of information required to verify herbicide exposure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that VA medical opinions were obtained in December 2011 regarding the possible relationship between the Veteran's claimed cardiac and right shoulder disabilities and his service.  Although the Veteran's representative contends that the Veteran should be provided actual VA examinations for these disabilities, the Board finds that the December 2011 VA medical opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  The VA physician who provided the opinions considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not had a VA examination to specifically address the etiology of his diagnosed skin disorder of the bilateral feet.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

While the Veteran claims his current skin disorder of the feet was either incurred in service or is due to his exposure to Agent Orange in service, as will be discussed below, he has not been shown to have had an event, disease, or injury in service to which his current disorder could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Thus, VA's duty to assist has been met.  


II. Legal Criteria

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection for certain specified chronic diseases, such as CAD and arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In such cases, 38 C.F.R. § 3.303(b) is potentially applicable as to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including ischemic heart disease, including CAD and coronary bypass surgery, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

VA has determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  If a US Air Force Veteran served on one of several specified Royal Thai Air Force Bases, including U-Tapao, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Analysis

The Veteran and his representative contend that his current disabilities are related to service because they developed as a result of his exposure to Agent Orange when he served in Vietnam.  The Veteran contends that, although he was stationed at an Air Force base in Thailand, he regularly traveled back and forth to Vietnam and was thus exposed to Agent Orange.  He does not allege any other exposure; nor does he allege that he worked near the perimeter while stationed at the U-Tapao Air Force Base.  

The Veteran's service personnel records reflect that his military occupational specialty was an administrative specialist and that he was stationed at U-Tapao Air Force Base from August 1967 to December 1967.  His personnel records do not indicate any service in Vietnam at any time during the Vietnam era.  The Veteran has not submitted any evidence to corroborate his allegations that he served in Vietnam.  

In October 2009 and February 2011 VA memoranda, VA formally found that there was a lack of information required to verify the Veteran served in Vietnam or was exposed to herbicides.  

The Board finds the Veteran's statements that he served in Vietnam, and frequently traveled back and forth from his assigned station in Thailand, to be directly contradicted by the evidence of record, and of no probative value.  

Cardiac Disease

Service treatment records reflect the Veteran complained of sharp pain over his heart in March 1965.  The diagnosis was muscle strain. March 1968 treatment records show the Veteran complained of chest pain of two days' duration.  The impression was chest pain, probably pleuritic in nature.  A later March 1968 treatment record shows an EKG revealed sinus tachycardia, and marked right axis deviation (RAD) that was probably congenital.  The impression was chest wall pain.  In June 1968, the Veteran was diagnosed with costochondritis.  In March 1976, the Veteran reported experiencing "funny" chest pain that was thought to be gas.  There are no subsequent complaints, findings, treatment or diagnoses in service.  The Veteran denied any shortness of breath, chest pain, chronic cough, palpitation or pounding heart or heart trouble in an October 1985 Medical History Report.  His October 1985 Retirement examination report shows that physical examination of the heart was normal with regular rhythm without murmur.  His October 1985 EKG revealed normal sinus rhythm rate with sinus arrhythmia, but it was thought to be normal.  

Post-service VA and private treatment records reveal in March 2003 the Veteran gave a history of a right internal carotid artery stenosis twelve years before and a resultant endarectomy.  October 2003 MRI studies revealed recurrent carotid artery stenosis.  A September 2006 treatment record indicates the Veteran had a history of CAD.  In August 2007, he underwent quadruple coronary bypass surgery.  Subsequent treatment records show diagnoses of carotid atherosclerosis, carotid stenosis and CAD.  

In December 2011, after thoroughly reviewing the Veteran's claims file, a VA physician found that all of the Veteran's chest pain episodes in service were clearly determined to be non-cardiac and that there were no ongoing complaints at the time of his October 1985 retirement examination.  The examiner stated that the most significant risk factors for the Veteran's currently diagnosed systemic atherosclerosis with carotid, coronary and peripheral vascular disease stenoses, are: tobacco abuse, obesity, hypertension, hyperlipidemia and diabetes mellitus, all of which the Veteran had.  The physician opined that the Veteran's "widespread (to include carotid and coronary artery disease) vascular lesions" were the result of generalized atherosclerosis and that there was no etiological connection to the non-cardiac chest pain episodes in service.  

Initially, as the Board finds that the Veteran is not entitled to a presumption of exposure to herbicides, presumptive service connection for ischemic heart disease, including CAD and coronary bypass surgery, due to exposure to herbicides under 38 U.S.C.A. § 1116 is not warranted.  

Likewise, the evidence shows that there is no diagnosis of cardiac disease, to include CAD, carotid artery stenosis, and coronary bypass surgery, in service or within a year of separation.  The first report of cardiac disease was in March 2003, indicating treatment for carotid artery stenosis 12 years before, in approximately 1991, which would be approximately 6 years after the Veteran's separation from service.  As the evidence does not show a cardiac disease to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

None of the medical evidence of record etiologically links the Veteran's currently diagnosed CAD, carotid artery stenosis, or coronary bypass surgery to his service, or any incident therein.  In fact, after reviewing all of the medical evidence of record, a VA physician, in December 2011, opined that the Veteran's cardiac disease was not related to his service or his chest pain complaints in service.  Although he is competent to comment on his symptoms since service, the Veteran, as a layperson, is not competent to provide the necessary etiological link to either his service or any incident therein.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no competent evidence of record etiologically linking the Veteran's current cardiac disease to his service or any incident therein.  

The preponderance of the evidence is against the claim of service connection for cardiac disease, to include CAD, carotid artery stenosis and coronary bypass surgery; there is no doubt to be resolved; and service connection for cardiac disease is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Disorder of the Bilateral Feet

The Veteran's service treatment records reveal no relevant complaints, findings, treatment or diagnoses regarding any rashes or skin disorders on his feet.  The Veteran denied any history of skin disease or foot trouble in an October 1985 Medical History Report and the October 1985 Retirement examination report shows that, while the Veteran had some scars, examination of his skin was otherwise normal, as was an examination of his feet.  

Post-service VA and private treatment records reveal the Veteran complained of a rash on his right foot in October 2005.  A November 2005 punch biopsy report revealed non-specific dermatitis psoriasiform epidermal hyperplasia.  Treatment records dated in November 2006, indicate the Veteran reported the rash on his feet had been present for 2 years.  Subsequent treatment records show diagnoses of psoriasis, dyshidrosis and dermatitis.  None of the treatment records provide any etiological opinions for his skin disorder of the bilateral feet.  

There is no medical evidence of record indicating any skin disorder of the bilateral feet until October 2005, approximately 20 years after the Veteran's discharge from service, and there is no competent evidence linking any such disability to his service or any incident therein.  Although the Veteran believes the skin disorder on his feet is the result of his service, he is not competent to provide the necessary etiological link to either his service or any incident therein.  See Jandreau, supra.  Moreover, the Board finds more probative the Veteran's denial of any skin or foot problems in an October 1985 medical history report and accompanying discharge examination report showing a normal examination of both his skin and feet.  Accordingly the Board finds the evidence weighs against a finding that any current skin disorder of the feet is related to the Veteran's military service.  

The preponderance of the evidence is against the claim of service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis and dermatitis; there is no doubt to be resolved; and service connection for a skin disorder of the bilateral feet is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder Disability

Service treatment records reveal the Veteran complained of right arm and shoulder pain in March 1983.  Examination revealed tender right anterior shoulder with full range of motion and no crepitus.  The assessment was anterior capsular strain.  He was advised to use heat and Motrin.  There are no subsequent complaints, findings, treatment or diagnoses.  The Veteran denied any history of shoulder trouble in an October 1985 Medical History Report and the October 1985 Retirement examination report shows that examination of his upper extremities was normal.  

Post-service VA and private treatment records show no relevant complaints, findings, treatment or diagnoses.  In November 2011, after reviewing the Veteran's claims file, a VA physician opined that, if the Veteran did currently have right shoulder degenerative joint disease, there was no etiological link to the 1983 minor right shoulder sprain injury in service, as there were no residuals documented in the service treatment records and such a minor injury could not produce traumatic arthritis.  

The Veteran alleges he currently has right shoulder arthritis that he presumably believes either had its onset in service or is a result of service.  While he is competent to describe his right shoulder symptomatology, he is not competent to provide the necessary etiological link to either his service or any incident therein.  See Jandreau, supra.  As there is no competent evidence of record indicating the Veteran has a current right shoulder disability and no objective evidence of right shoulder arthritis, service connection must be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, the Veteran is competent to describe his right shoulder symptomatology, and even assuming the Veteran does have a current right shoulder diagnosis, to include arthritis, there is no competent evidence of record indicating any right shoulder arthritis within one year of the Veteran's discharge from service or competent evidence of record etiologically linking the Veteran's current right shoulder complaints to his service or any incident therein, including the 1983 right shoulder strain.  

The preponderance of the evidence is against the claim of service connection for a right shoulder disability, to include arthritis; there is no doubt to be resolved; and service connection for a right shoulder disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for cardiac disease, to include CAD, carotid artery stenosis and coronary bypass surgery, is denied.  

Service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis and dermatitis, is denied.  

Service connection for a right shoulder disability, to include arthritis, is denied.  


REMAND

With regard to the claim for service connection for urethral stricture, the evidence of record is insufficient to decide the claim.  Further development is required.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In December 2011, a VA examiner reviewed the Veteran's claims file and opined that it was less likely than not that documented episodes of prostatitis in service were etiologically linked to the Veteran's current diagnosed urethral stricture, noting that there were no further complaints, evaluations, treatment or diagnoses after October 1966 through to his October 1985 discharge.  The physician further noted that the Veteran reported that he had been living with the problem for 62 years in a January 2009 treatment record, at a time when he would have been 63 years old.  The VA physician opined that this confirmed that the Veteran's urethral stricture pre-existed service and that it was congenital.  

A Veteran is presumed to be in sound condition when entering military service except for conditions noted on the entrance examination.  To rebut this presumption of soundness, VA must establish clear and unmistakable evidence that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  

Although service connection for a congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9, if a disability is superimposed on the developmental defect during service, the superimposed disability may be service connected.  See VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran's March 1963 Service enlistment examination report shows that evaluation of his genitourinary system was normal.  

A VA examination is necessary to determine whether the evidence clearly and unmistakably shows that the Veteran's urethral stricture pre-existed service, and if so whether it is a congenital defect or disease.  The examiner must also address whether such disability is etiologically related to service in any way.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any current relevant VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is requested to provide an opinion as to the following questions:

(a) Provide an opinion as to whether the Veteran's currently diagnosed urethral stricture is a congenital defect, a congenital disease, or an acquired condition.  
The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

(b) If the examiner determines that the Veteran's urethral stricture is a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability because of a superimposed disease or injury during service?  In rendering the above opinion, the examiner is asked to discuss service treatment records dating from October 1965 to October 1966 indicating treatment for prostatitis.

(c) If the examiner determines that the Veteran's urethral stricture is a congenital disease, is it clear and unmistakable that the Veteran entered service with the pre-existing congenital disease?  If so, another opinion should be provided as to whether it is undebatable that any increase in severity during service was due to the natural progress of the condition.  

(d) If the examiner determines that the urethral stricture is an acquired disorder, i.e. not a congenital defect or disease, is it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to symptomatology noted in service?  In rendering this opinion, the examiner must address the service treatment records in 1965 and 1966.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


